Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
 Direction changing plate species:
Species A - A first embodiment as seen in Figures 2A, 3A, and 3B, drawn to a direction changing plate comprises two openings having gradually decreasing widths from the air flow upstream to the downstream.
Species B – A second embodiment as seen in FIG 6, drawn to a direction changing comprises two notches that decreases gradually in notch width from the airflow upstream to the downstream in a region.
 Species C – A third embodiment as seen in FIG 7, drawn to a direction changing comprises multiple circular through holes of gradually decreasing diameters from the airflow upstream to the downstream in the regions.
Species D – A fourth embodiment as seen in FIG 8, drawn to a direction changing comprises multiple circular through holes for which a distribution count gradually decreases from the airflow upstream to the downstream in the regions.
Species E – A fifth embodiment as seen in FIG 9, drawn to a direction changing comprises square-shaped through holes 25 evenly over the entire region thereof, forming a mesh pattern.


After applicant elects one of the above Species, applicant must further elect one of the following Sub-Species:
	Opening portion species:
Sub-Species 1, drawn to an opening portion with right-angled end surface as seen in FIG 10A.
Sub-Species 2, drawn to an opening portion with an end surface shape that is smoothly bowed as seen in FIG 10B.
Sub-Species 3, drawn to an opening portion with an end surface shape that is sloped as seen in FIG 10C.
Sub-Species 4, drawn to an opening portion with an end surface shape in which faces are formed tilted from both surface sides as seen in FIG 10D.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Direction changing plate species and Opening portion species lack unity of invention because even though the inventions of these groups require the technical feature of indoor unit of an air condition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of SHROTA (US20120031139A1) and HAO (CN202813591U: Machine Translation provided by Examiner).  

Regarding claim 1, SHROTA teaches an indoor unit (100, see in fig 1) comprising: an air blower (20) disposed in an air passage (2); a heat exchanger (50) disposed downstream from the air blower (see fig 2 and ¶ [0028]) and including a plurality of fins and a heat transfer tube (57) passing through the fins (see ¶ [0038]); and an airflow direction changing plate to change an airflow direction the airflow direction changing plate being disposed downstream from the heat exchanger  (70, also see [0028]),

SHROTA does not teach an airflow direction changing plate having an opening portion in an airflow downstream region that is downstream from the heat transfer tube, wherein an opening fraction of the opening portion gradually decreases from an airflow upstream to an airflow downstream.

HAO teaches an airflow direction changing plate (see fig 2) having an opening portion in an airflow downstream region (2), wherein an opening fraction of the opening portion gradually decreases from an airflow upstream to an airflow downstream (see fig 3). 

HAO, ¶ [0015]).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KHALED AHMED ALI AL SAMIRI/Examiner, Art Unit 3763                                                                                                                                                                                                        





/ERIC S RUPPERT/               Primary Examiner, Art Unit 3763